[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                       ------------------------------------------- U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 05-14503                          June 30, 2006
                              Non-Argument Calendar                   THOMAS K. KAHN
                      --------------------------------------------          CLERK

                  D.C. Docket No. 05-00028-CR-T-17TBM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,


                                        versus


ALEXIS BUSH TAPIA,



                                                       Defendant-Appellant.


            ----------------------------------------------------------------
                 Appeal from the United States District Court
                      for the Middle District of Florida
            ----------------------------------------------------------------
                                  (June 30, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Defendant-Appellant Alexis Bush Tapia appeals the 135-month sentence

imposed following his plea of guilty to drug trafficking offenses. No reversible

error has been shown; we affirm.

       Defendant was in a 38-foot speed boat with three other crew members in

international waters in the Carribean Sea when the speed boat was spotted by the

United States Coast Guard. As the Coast Guard approached, Defendant and the

other crew members threw bales of cocaine into the water. The Coast Guard

boarded the boat and apprehended the crew; 90 bales -- containing 2,225

kilograms -- of cocaine were recovered.

      On appeal Defendant raises a single issue: whether the district court clearly

erred when it denied him a minor-role reduction under U.S.S.G. § 3B1.2(b).

Defendant had argued before the district court -- and argues on appeal -- that he

was an impoverished crew member who knew of the illegal purpose of the trip but,

as a courier, was the least culpable member of the conspiracy. Defendant contends

that he had no responsibility for planning the cocaine’s delivery, had no equity

interest in the cocaine, and enjoyed no authority in the enterprise. As such,

Defendant claims entitlement to a minor-role reduction under United States v. De

Varon, 175 F.3d 930 (11th Cir. 1999), when his role is compared to that of other

participants in the drug conspiracy. We disagree.

                                          2
      Section 3B1.2(b) of the United States Sentencing Guidelines allows for a

two-level reduction in a defendant’s base offense level if the sentencing court

determines that the defendant was a minor participant in the offense. A minor

participant is any participant “who is less culpable than most other participants,

but whose role could not be described as minimal.” U.S.S.G. § 3B1.2(b),

comment. (n.3.). In De Varon, we set out two measurements that inform the

sentencing court’s mitigating-role-in-the-offense determination: (1) the

defendant’s role against the relevant conduct for which he has been held

accountable; and (2) the defendant’s role as compared to that of other participants

in his relevant conduct. Id. at 940. About the first measurement, De Varon

counsels that “[o]nly if the defendant can establish that [he] played a relatively

minor role in the conduct for which [he] has already been held accountable -- not a

minor role in any larger criminal conspiracy -- should the district court grant a

downward adjustment for minor role in the offense.” Id. at 944. About the second

measurement, De Varon counsels that this relative culpability inquiry includes

“only those participants who were involved in the relevant conduct attributed to

the defendant. The conduct of participants in any larger criminal conspiracy is

irrelevant.” Id. The first measurement is the most important and, in many cases,

may end the inquiry. Id. at 945.

                                          3
       Defendant failed to show that he played a minor role in the relevant conduct

for which he was held accountable. Defendant admitted that his offense involved

2,225 kilograms of cocaine; he was held accountable for no larger quantity.

Where the relevant conduct for which a defendant is held accountable is identical

to the defendant’s actual conduct, no minor role entitlement may be established

simply by referencing some broader criminal scheme. See De Varon, 175 F.3d at

941. Also, in the drug courier context, a large amount of drugs itself is an

important factor -- maybe even a dispositive factor -- in determining the

availability of a minor role adjustment. Id. at 943 (“[T]he amount of drugs

imported is a material consideration in assessing a defendant’s role in [his]

relevant conduct....[W]e do not foreclose the possibility that amount of drugs may

be dispositive....”).

       The sentencing court was prepared to consider relative culpability:

Defendant failed to show he was a minor participant relative to other defendants.*

Defendant’s counsel offered no distinction between Defendant’s participation in

the relevant conduct and that of an “average participant.” “The proponent of the

downward adjustment ... always bears the burden of proving a mitigating role in


  *
    We accept that the boat’s captain played a larger role than that of Defendant; the captain received
a role enhancement at sentencing. That the captain merited an upward role adjustment does not mean
that the others on the boat were not each average participants in the offense conduct.

                                                  4
the offense by a preponderance of the evidence.” De Varon, 175 F.3d at 939.

Defendant failed to show that he was “less culpable than most other participants

in [his] relevant conduct.” Id. at 944 (emphasis in original).

      The sentencing court committed no clear error in refusing Defendant a

minor-role adjustment.

      AFFIRMED.




                                          5